Citation Nr: 0030001	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-15 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD).  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the June 1999 rating decision.  By this 
decision, the RO denied entitlement to an evaluation in 
excess of 70 percent for service-connected PTSD.  By the same 
rating, the RO denied entitlement to TDIU.  

Prior to completion of appellate action, some additional 
development is necessary.  Initially, I note that the veteran 
has indicated that he has been afforded therapy for his 
service-connected disability.  For example, the reports of 
the May 1999 VA examinations show that he veteran was under 
treatment for PTSD.  However, records of contemporaneous 
evaluation and treatment have not been obtained.  

In addition, the impact of the veteran's service-connected 
disabilities on the veteran's ability to work must be 
evaluated.  In this regard, I note that service connection is 
currently in effect for PTSD, evaluated as 70 percent 
disabling, tinnitus, evaluated as 10 percent disabling and 
bilateral sensory hypacusis, afforded a noncompensable 
rating.  

In Gary v. Brown, 7 Vet. App. 229 (1994) although the 
appellant satisfied the schedular criteria for a TDIU set 
forth under the provisions of 38 C.F.R. § 4.16,  the Board 
found that there was no convincing evidence that the veteran 
was unable to secure a substantially gainful occupation due 
to his service-connected disabilities.  Likewise, in the 
veteran's case, the schedular requirements set for by 
regulation have been satisfied, inasmuch as he has a combined 
rating of 70 percent or more and one disability rated at 60 
percent or more.  38 C.F.R. § 4.16(a) (1999).  Nevertheless, 
for the veteran to prevail, the record must disclose 
sufficient evidence of preclusion from substantially gainful 
employment due to service-connected disabilities.  In order 
to facilitate review of the matter of unemployability, the 
case is remanded to the RO for a medical opinion concerning 
the impact of the veteran's service-connected disabilities on 
his ability to work in substantially gainful employment.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  The RO should take all appropriate 
action to obtain reports of 
contemporaneous evaluation and treatment 
provided for the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO should take all appropriate 
action to obtain a medical opinion 
concerning the impact of the veteran's 
service connected disabilities on his 
employability in accordance with the 
holding of Gary v. Brown, supra.  All 
indicated special studies and tests 
should be accomplished.  

3.  The RO then should review the 
veteran's claims of entitlement to an 
increased rating for PTSD and for TDIU in 
light of the additional development.  If 
the benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



